DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the application filed 11/27/2019 and the IDS’s filed 06/24/2020, 03/11/2021, 06/07/2021, 07/20/2021, 11/04/2021.

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-16, drawn to a structured photocatalyst, classified in B01J35/004.
II. Claims 17-20, drawn to a method for producing a structured photocatalyst, classified in B01J2229/14.
III. Claim 21, drawn to a method for decomposing aldehydes, classified in C07B37/06.

The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the process as claimed can be used to make another and materially different product such as a catalyst comprising a support without channels that include an enlarged pore portion and the process can also be used to make a catalyst that is not photocatalytic.
Inventions I and III are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the process for using the product as claimed can be practiced with another materially different product such as a catalyst wherein the support does not comprise channels with an enlarged pore portion or a catalyst that is not photocatalytic.
Inventions II and III are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions are not capable of being used together and they have different designs, modes of operation, and effects (making a catalyst versus decomposing aldehydes).  Invention II is a process of producing a photocatalyst and Invention III is a process for decomposing aldehydes.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
•         The inventions have acquired a separate status in the art in view of their different classification

•         The inventions require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

During a telephone conversation with Tina Choi on 11/10/2021 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-16.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 17-21 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Claims 1-21 are pending.  Claims 1-16 are being examined.  Claims 17-21 are withdrawn from further consideration as being drawn to non-elected inventions.

Claim Objections
 Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 10-11 are objected to because of the following informalities:  “at least one another photocatalytic substance” should be “at least one other photocatalytic substance”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Inumaru et al. (JP 2005-314208 A) as evidenced by Newsam (J.M. Newsam, “The Zeolite Cage Structure”, Science, March 7, 1986, New Series, Vol. 231, No. 2742, pp. 1093-1099).
Considering claim 1, Inumaru teaches a photocatalyst comprising a support of porous structure selected from porous silica, synthetic zeolite, porous alumina, and porous silica alumina (Inumaru, 3rd
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, for the photocatalyst porous support to comprise a zeolite-type compound.  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to do so because the selection of a known material based on its suitability for its intended use is prima facie obvious.
As evidenced by Newsam, zeolites have large cages which are interconnected through smaller constrictions/windows/channels; the aperture dimensions control the accessibility of the zeolite’s internal volume, molecules that are too large will be completely excluded out, molecules of suitable dimensions can enter into the huge internal volume of the zeolite (Newsam, 1st column on page 1093).  Thus, it would be expected that by selection of a zeolite as the support of the photocatalyst of Inumaru, Inumaru’s support would include channels connecting with each other wherein the channels include an enlarged pore portion. 
Inumaru teaches forming the composite porous body by mixing and dispersing solid fine particles with photocatalytic function such as TiO2 nanoparticles in a synthetic medium (Inumaru, claims 1-5).  Thus, it would be expected that the photocatalytic substance will be present at least at the channels of the support.  
Inumaru teaches the solid fine particles have a diameter larger than the pore diameter of the porous body (Inumaru, claim 13).  Thus, it would be expected that the channels include an enlarged pore portion wherein the photocatalytic substance is present at least at the enlarged pore portion.
Considering claim 2, as evidenced by Newsam, zeolites have large cages which are interconnected through smaller constrictions/windows/channels; the aperture dimensions control the accessibility of the zeolite’s internal volume, molecules that are too large will be completely excluded out, molecules of suitable dimensions can enter into the huge internal volume of the zeolite (Newsam, 1st column on page 1093).  Thus, it would be expected that the enlarged pore portion of the zeolite of Inumaru would cause a plurality of pores constituting any one of a one-dimensional pore, a two-dimensional pore, and a three-dimensional pore to connect with each other.
Considering claim 3, Inumaru teaches the metal oxide nanoparticles include titanium oxide (Inumaru, claim 4).
Considering claim 4, Inumaru teaches the solid fine particles have a diameter larger than the pore diameter of the porous body (Inumaru, claim 13).  Inumaru teaches that if the composite is performed after the production of the porous body, solid fine particles larger than the pore diameter cannot be combined (Inumaru, middle of page 3 of description, English translation).  Thus, Inumaru suggests that the diameter of the metal oxide nanoparticles is larger than the inner diameter of the channels of the zeolite since once the zeolite is formed, the metal oxide nanoparticles (i.e., solid fine particles) can no longer be mixed within the zeolite (i.e., cannot pass through the channels of the zeolite and mix with it).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, for the diameter of the metal oxide nanoparticles not to be greater than an inner diameter of the enlarged pore portion.  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been 
Considering claim 5, Inumaru does not explicitly teach the metal oxide nanoparticles include a metal element in an amount from 0.5 mass% to 2.5 mass% with respect to the structured catalyst.
However, Inumaru teaches the amount of the solid fine particles (i.e., metal oxide) is a result effective variable relative to ability/rate of converting organic substances and cost (Inumaru, abstract, top of page 3 and page 5 of description, English translation).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to vary the amount of metal element including to within the claimed range of 0.5 mass% to 2.5 mass%.  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to do so in order to achieve desired functionality/rate of converting organic substances and cost with a reasonable expectation of success.
Considering claim 6, Inumaru teaches the metal oxide nanoparticles (i.e., solid fine particles) have an average particle diameter of 2 nm to 50000 nm (Inumaru, end of page 2 of description, English translation).  A prima facie case of obviousness exists because the claimed range of 0.45 nm to 14.0 nm overlaps the range taught by Inumaru (see MPEP §2144.05(I)).
Considering claim 10, Inumaru teaches any fine particles having a photocatalytic function may be used such as titania, zirconia, niobium oxide, and tungsten oxide (Inumaru, bottom of page 4 of description, English translation).  
Inumaru teaches the composite porous body is produced by solidifying the starting material for the porous body containing solid fine particles by hydrothermal treatment (Inumaru, abstract).  It would be expected that some of the solid fine particles, including the one other photocatalytic substance) will be held on the outer surface of the composite porous body.     

Claims 7-8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Inumaru et al. (JP 2005-314208 A) and Newsam (J.M. Newsam, “The Zeolite Cage Structure”, Science, March 7, 1986, New Series, Vol. 231, No. 2742, pp. 1093-1099).
Considering claims 7-8, all of the limitations are met by the prior art referenced in meeting claim 1 limitations except for a ratio of an average particle size of the metal oxide nanoparticles with respect to an average inner diameter of the channels is from 0.06 to 500 and 0.1 to 45.
Inumaru teaches the average particle diameter is 2 nm to 50000 nm and more preferably 5 nm to 1000 nm (Inumaru, bottom of page 2 and top of page 5 of description, English translation), he does not explicitly teach a ratio of an average 
However, Newsam teaches various zeolite frameworks with inner diameter channels ranging from 4.1 to about 7.4 Å (0.41-0.74 nm) (Newsam, 1st column on page 1093).  Using the inner diameter channels taught by Newsam to be typical values for zeolite frameworks would result in ratios of an average particle size of the metal oxide nanoparticles with respect to an average inner diameter of the channels that would fall within the claimed range (i.e., 2 nm/ 0.41 nm = 4.9 or 2 nm/ 0.74 nm = 2.7).
A prima facie case of obviousness exists because the claimed range overlaps the range taught by the combination of Inumaru and Newsam (see MPEP §2144.05(I)).
Considering claim 11, all of the limitations are met by the prior art referenced in meeting clam 10 limitations except for the at least one photocatalytic substance present in the support is greater than a content of the at least one another photocatalytic substance held on the outer surface of the support.
Newsam teaches the aperture dimensions of the zeolite control the accessibility of the zeolite’s internal volume, molecules that are too large will be completely excluded out, molecules of suitable dimensions can enter into the huge internal volume of the zeolite (Newsam, 1st column on page 1093).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, for the at least one photocatalytic substance present in the support to be greater than a content of the at least one another photocatalytic substance held on the outer surface of the support.  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been .

Claims 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Inumaru et al. (JP 2005-314208 A) and Saitou et al. (US 2012/0142238 A1), as evidenced by Newsam (J.M. Newsam, “The Zeolite Cage Structure”, Science, March 7, 1986, New Series, Vol. 231, No. 2742, pp. 1093-1099).
Considering claims 12-14, all of the limitations are met by the prior art referenced in meeting claim 1 limitations except for the structured photocatalyst is dispersed in a dispersion medium and includes an organic binder.
Inumaru does not explicitly teach dispersing the photocatalyst in a dispersion medium nor does he explicitly teach the photocatalyst includes an organic binder.
However, Saitou teaches coating walls and tiles with a photocatalytic coating results in advantageous effects such as sterilization, deodorization and purification attributed to an organic matter decomposition (Saitou, [0006]-[0007]).  Saitou teaches preparing a photocatalytic coating by dispersing or dissolving a photocatalyst and a tetrafluoro-ethylene-based resin (i.e., organic binder) into a solvent (Saitou, claim 1 and [0071]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to disperse the structured photocatalyst in a dispersion medium with an organic binder.  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been 
Considering claims 15-16, it has already been established that Inumaru as evidenced by Newsam teaches and/or renders obvious the structured catalyst described in claim.
Inumaru does not explicitly teach a photocatalyst coated material comprising a base material and a photocatalytic layer formed on the base material, wherein the photocatalytic layer includes the structured photocatalyst described in claim 1.
However, Saitou teaches coating walls and tiles with a photocatalytic coating results in advantageous effects such as sterilization, deodorization and purification attributed to an organic matter decomposition (Saitou, [0006]-[0007]).  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use the structured photocatalyst described in claim 1 and form a layer on a base material that is a building material (i.e., walls/tiles) to obtain a photocatalyst coated material.  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to do so in order to have a building material with advantageous effects such as sterilization, deodorization and purification attributed to an organic matter decomposition with a reasonable expectation of success.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANITA NASSIRI-MOTLAGH whose telephone number is (571)270-7588. The examiner can normally be reached M-F 6:30-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.